                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN

In re:

         Gary L. Pansier and                         Case No. 18-22297-beh
         Joan R. Pansier,

                            Debtors.                 Chapter 7


     DECISION AND ORDER DENYING DEBTORS’ MOTION FOR RECUSAL


         These pro se debtors, Joan and Gary Pansier, have filed a motion
requesting that the bankruptcy judge recuse herself from presiding over their
main bankruptcy case and two related adversary proceedings (Adv. Nos. 18-
2129 and 18-2222). The United States Trustee, and the United States as a
creditor of these debtors, have each filed responses opposing the recusal
request. Because the Court’s rulings and other statement excerpts on which
the debtors base their motion are not the result or reflection of any
extrajudicial bias or legally cognizable lack of impartiality within the meaning
of 28 U.S.C. § 455(a), the motion will be denied.

                                    DISCUSSION
A.       Legal Standards for Disqualification
         28 U.S.C. § 455(a) provides that a federal judge “shall disqualify himself
in any proceeding in which his impartiality might reasonably be questioned.”
28 U.S.C. § 455(a) (made applicable here by Fed. R. Bankr. P. 5004(a)). See
also Canon 3(C)(1)(a) of the Code of Conduct for United States Judges.
         “Section 455 clearly imposes a duty directly on the judge to evaluate his
own conduct and rule on the disqualification issue.” In re Gibson, Case No. 04-
71343, 2010 WL 744572, at *2 (Bankr. C.D. Ill. Feb. 26, 2010). In doing so,
the judge is not required “to accept all allegations by the moving party as true,”
because “[i]f a party could force recusal of a judge by factual allegations, the




             Case 18-22297-beh    Doc 111   Filed 08/05/19   Page 1 of 29
result would be virtual open season for recusal.” Id. (internal citations and
quotation marks omitted). Disqualification, therefore, “should be viewed as an
extraordinary occurrence,” and “‘a federal judge has a duty to sit where not
disqualified which is equally as strong as the duty not to sit where
disqualified.’” In re Stoller, 374 B.R. 618, 621 (Bankr. N.D. Ill. 2007) (quoting
Laird v. Tatum, 409 U.S. 824, 837 (1972)); see also In re Nat’l Union Fire Ins.
Co., 839 F.2d 1226, 1229 (7th Cir. 1988) (“Judges have an obligation to
litigants and their colleagues not to remove themselves needlessly, because a
change of umpire in mid-contest may require a great deal of work to be redone
. . . and facilitate judge-shopping.”) (citation omitted).
      The statute does not require recusal when the claim is based on
“unsupported, irrational or highly tenuous speculation.” See In re Martinez–
Catala, 129 F.3d 213, 220 (1st Cir. 1997) (quoting In re United States, 666 F.2d
690, 694 (1st Cir. 1981)). In addition, “a party moving for recusal has the
burden of producing facts which would raise doubts about the judge’s
impartiality.” Stoller, 374 B.R. at 622.
      The test under 28 U.S.C. § 455(a) is whether a reasonable person would
perceive a significant risk that the judge will resolve the case on a basis other
than the merits. Hook v. McDade, 89 F.3d 350, 354 (7th Cir. 1996). This is an
objective inquiry, which asks how things appear from the perspective of a
thoughtful and well-informed observer, not a “hypersensitive, unduly
suspicious person.” Id. “That an unreasonable person, focusing on only one
aspect of the story, might perceive a risk of bias is irrelevant.” In re Sherwin-
Williams Co., 607 F.3d 474, 477 (7th Cir. 2010). In addition, the risk must be
one that is substantially out of the ordinary, because, as the Seventh Circuit
has explained:
      Trivial risks are endemic, and if they were enough to require
      disqualification we would have a system of preemptory strikes and judge-
      shopping, which itself would imperil the perceived ability of the judicial
      system to decide cases without regard to persons. A thoughtful observer
      understands that putting disqualification in the hands of a party, whose




           Case 18-22297-beh     Doc 111    Filed 08/05/19    Page 2 of 29
      real fear may be that the judge will apply rather than disregard the law,
      could introduce a bias into adjudication.
Hook, 89 F.3d at 354.
      The debtors’ recusal motion asserts that the Court’s alleged bias is
demonstrated by (1) the Court’s adverse rulings and (2) excerpts of its
statements at related hearings, but does not claim there is bias from any
“extrajudicial source.”
      Adverse judicial rulings alone “almost never constitute a valid basis for a
bias or [§ 455(a)] partiality motion,” and may be proper grounds for appeal, but
not for recusal. Liteky v. United States, 510 U.S. 540, 555 (1994). Moreover,
“opinions formed by the judge on the basis of facts introduced or events
occurring in the course of the current proceedings, or of prior proceedings, do
not constitute a basis for a bias or partiality motion unless they display a deep-
seated favoritism or antagonism that would make fair judgment impossible.” Id.
This standard is not met simply because a judge has rejected a party’s
arguments or spoken harshly to him. Such “ordinary efforts at courtroom
administration—even a stern and short-tempered judge’s ordinary efforts at
courtroom administration—remain immune.” Id. at 556. “Attorneys and
parties who disagree with a judge’s assessment of their positions have many
remedies and protections, but recusal is not one of them except in extreme
cases.” In re City of Milwaukee, 788 F.3d 717, 722–23 (7th Cir. 2015) (a
district judge’s warning to counsel that they should not repeat any “non-starter
arguments that were raised” in other cases unless they wanted “to find
themselves on the short end of the stick with sanctions” did not raise a
reasonable concern of the judge’s impartiality calling for his recusal because
the warning fell into the category of ordinary courtroom administration;
“[e]ffective case management sometimes calls for such warnings to avoid waste
of time and distraction from the principal issues”).
      The second prong of the debtors’ recusal motion invokes due process
concerns. See ECF Doc. No. 100, at 10 (“After being presented with examples




           Case 18-22297-beh     Doc 111    Filed 08/05/19    Page 3 of 29
of the ‘appearance of partiality’ and a judge does not disqualify herself, then
the judge is in violation of the Due Process Clause of the U.S. Constitution.”)
(citing United States v. Scuito, 521 F.2d 842, 845 (7th Cir. 1996)). To establish
a due process violation, movants must show more than the appearance of
impartiality required by section 455(a); instead, they must prove actual
prejudice or partiality, which requires “serious facts.” Margoles v. Johns, 660
F.2d 291, 296 (7th Cir. 1981) (“[A] litigant is not denied due process by either
the ‘appearance’ of partiality or by circumstances which might lead one to
speculate as to a judge’s impartiality. A litigant is denied due process if he is
in fact treated unfairly.”).
      It is the Court’s task to apply these principles to each of the twelve
specific statement excerpts or rulings identified by the movants as indicative of
partiality and thus requiring disqualification. To understand and measure the
fairness of the treatment afforded to the debtors over the 16-month duration of
their case and related adversary proceedings so far, the discussion below
provides fuller context from the hearing audio from which the debtors’ motion
gives excerpts.

B.    Applying the Standards to the Challenged Rulings and Statements
      1.     The Court’s statements at an August 16, 2018 pretrial
             conference in Adv. No. 18-2129-beh
      On June 11, 2018, the debtors filed an adversary complaint seeking a
determination that their tax debts were dischargeable and naming the State of
Wisconsin Department of Revenue and the Internal Revenue Service as
defendants. Neither the caption of the complaint, nor the paragraphs naming
the defendants, identified the United States Trustee as a party to the action.
See Adv. No. 18-2129-beh, ECF Doc. No. 1, ¶¶ 3 and 4. Nevertheless, the
complaint included a request for injunctive relief against the U.S. Trustee,
asking the Court to “order the Office of the U.S. Trustee to refrain from
[investigating the debtors’ interests in] the property at N6755 Loop Lake Road,
Crivitz, Wisconsin”—the property where the debtors reside, and which the




            Case 18-22297-beh   Doc 111    Filed 08/05/19   Page 4 of 29
debtors assert is held by an irrevocable trust, the Sheffield Crest Trust1—
including by conducting a Rule 2004 examination of the debtors. See id. at 5
and ¶ 10.
       The theory asserted in the debtors’ complaint was that res judicata and
collateral estoppel prevented the U.S. Trustee from “trying to determine
whether the debtors have an equitable interest in the real property” held by the
Sheffield Crest Trust, because the U.S. Trustee did not raise the issue in the
debtors’ three prior bankruptcies dating back to 1990. See, e.g., id. ¶ 8 (“The
Schedules A/B submitted in the bankruptcies contain sworn statements of our
personal assets and property, none of which include evidence that we have an
equitable interest in the property at N6755 Loop Lake Road, or any other real
property in 1990, 1998, 2008 or in the 2018 bankruptcy petition. Therefore,
pursuant to the doctrines of res judicata and collateral estoppel, the Office of the
U.S. Trustee is precluded from relitigating or revisiting this claim or issue in the
instant case.”).
       On July 16, 2018, the U.S. Trustee moved to dismiss the debtors’
adversary proceeding as against the U.S. Trustee only, citing Fed. R. Civ. P.
12(b)(6) (incorporated by Fed. R. Bankr. P. 7012). See Adv. No. 18-2129-beh,
ECF Doc. No. 7. In his motion, the U.S. Trustee first noted that the complaint
failed to name the U.S. Trustee as a defendant, and further argued that the
complaint should be dismissed because it failed to state a claim for injunctive
relief based on res judicata and collateral estoppel, which do not apply in the
circumstances.




1 An on-going issue in the debtors’ case is their failure to disclose their interests in multiple
trusts. For example, their March 2018 petition and original schedules disclosed no “legal or
equitable interest” in any trusts, nor did they disclose that they pay rent to live in their home to
Sheffield Crest Trust, something they only later disclosed to the U.S. Trustee. At their Rule
2004 examinations in September 2018, the debtors described the purposes for which they used
other tax-planning devices, namely the Fly Slow F.O. Trust and the Tuscany Trail Trust. For
the first time, at a June 21, 2019 discovery hearing, Mrs. Pansier clarified there are two Fly
Slow F.O. Trusts—the Fly Slow F.O. Living Trust and the Fly Slow F.O. CT, CL Trust.




             Case 18-22297-beh         Doc 111     Filed 08/05/19      Page 5 of 29
      The Court held an initial telephonic pretrial conference on August 16,
2018. At that hearing, the Court construed the U.S. Trustee’s motion to
dismiss under Rule 12(b)(6) as a request for a declaratory order that the U.S.
Trustee was not a defendant in the action. See, e.g., Blasingim v. Hill, No.
1:08-CV-2117-JEC-JFK, 2008 WL 11320088, at *3 (N.D. Ga. Sept. 8,
2008), report and recommendation adopted, No. 1:08-CV-2117-JEC, 2008 WL
11320126 (N.D. Ga. Oct. 14, 2008) (recommending that the State of Georgia’s
motion to dismiss under Rule 12(b)(6) for failure to name the State properly as
a defendant be denied, because the plaintiff’s failure to designate the State as a
defendant meant that the State was not a party to the lawsuit and therefore did
not have standing to dismiss pursuant to 12(b)(6), but further recommending
that “to the extent Plaintiff seeks relief against the State of Georgia in this
case,” all such claims be dismissed for failure to comply with Fed. R. Civ. P.
4(a) and 10(a)).
      The Court concluded that the debtors’ failure to name the U.S. Trustee
as a defendant in the caption, as well as in the text of their complaint when
identifying parties to the action, rendered the complaint insufficient to state
any claim against the U.S. Trustee. See, e.g., Myles v. United States, 416 F.3d
551, 551 (7th Cir. 2005) (“[T]o make someone a party the plaintiff must specify
him in the caption and arrange for service of process. . . . Naming and serving
defendants is vital. How can one defend without first becoming a party?”). The
Court therefore granted the U.S. Trustee’s request on the record, and later
entered a declaratory order to that effect. See Adv. No. 18-2129-beh, ECF Doc.
No. 13.
      The recusal motion incorrectly describes the Court’s order as
      grant[ing] the U.S. Trustee’s Fed. R. Civ. P. 12(b)(6) motion . . . by
      converting the U.S. Trustee’s Motion sua sponte into a motion for
      declaratory relief in order to accommodate the Trustee. In other words,
      the Court allowed the U.S. Trustee to be dismissed from the adversary
      proceeding because they were not named as a defendant in the caption,




           Case 18-22297-beh     Doc 111   Filed 08/05/19    Page 6 of 29
       but granted the U.S. Trustee their motion to dismiss even though they
       lacked standing to pursue relief pursuant to Fed. R. Civ. P. 12(b)(6).
ECF Doc. No. 100, at 2. The Court previously informed the debtors that this
description of the August 16, 2018 ruling was inaccurate.2
       The recusal motion then asserts that the Court displayed partiality at the
August 16 pretrial conference in the following manner:
       When the Debtors asked the Court for a clarification on this issue from
       the United States Trustee, Judge Hanan answered for the Trustee and
       were [sic] told the Debtors that: “I’m not here to act as your
       attorney.” . . . Judge Hanan then made it clear that as litigants, the
       Debtors, but not the government were only allowed to “respond with
       affirmative statements or disagree with the Trustee or her role as a
       Trustee,” and were not allowed to be heard on their arguments during
       the hearing stating “you had some time to do that before the hearing to
       do this.” . . .
       When Mr. Pansier asked to be heard on the matter, the Debtors were told
       that “only one of you can speak” even though it was a joint bankruptcy
       petition. . . . Evidently, a parties’ [sic] Sixth Amendment right to a
       hearing entails that individuals maintain and be afforded their legal right
       to be heard in the venue of a court of law with adequate due process
       attached, does not apply in Judge Hanan’s courtroom.
ECF Doc. No. 100, at 2–3.
       To place the excerpts above in their proper context, the Court reproduces
below additional relevant portions of the parties’ exchange during that hearing:
      Court:        So, a couple of matters, with regard to the adversary
                    complaint. . . . The first is that the U.S. Trustee has filed a
                    motion to dismiss. . . . I’m going to start with you Ms. Steele.
      L. Steele:    Your honor, we filed a motion to dismiss this case, first of all
                    because we weren’t named as defendants, but we were
                    referenced seeking relief in this complaint, so for completeness of
                    response, we wanted to put on the record our position on this
                    request. So we filed this motion pursuant to 12(b)(6) because it
                    does not state a claim for relief against the United States
                    Trustee. Secondarily, the Court has already granted our Rule
                    2004 motion in the underlying bankruptcy case, and so we

2 See Adv. No. 18-2129-beh, ECF Doc. No. 19, at 3 (“[T]he debtors mischaracterize the record
and the Court’s prior rulings in this case. The debtors assert that ‘the Court granted the [U.S.]
Trustee’s [motion to dismiss] in spite of the fact that the [U.S.] Trustee lacked standing to file a
12(b)(6) motion.’ That is not an accurate description of the Court’s ruling.”).




             Case 18-22297-beh         Doc 111     Filed 08/05/19       Page 7 of 29
                   believe that any request for relief the debtors would be
                   requesting through this compliant are mooted by the Court’s
                   previous ruling on the 2004 exam.3
      Court:       Mrs. Pansier, would you like to respond?
      J. Pansier: I just need a point of clarification if we could. The Trustee
                  maintained in their brief that the request for the 2004
                  examination and documents that we provided to the standing
                  trustee in the 2008 bankruptcy don’t count because the U.S.
                  Trustee didn’t file an appearance in the case. Now she’s saying
                  in this case the Trustee has a legitimate cause for a 2004
                  examination but didn’t file an appearance in this case either. At
                  the same time, they’re asking that they want to have the
                  complaint dismissed as to the U.S. Trustee. Can they have it
                  both ways, where they’re listed on the docket as a party, an
                  interested party, when they want to, and have it dismissed when
                  they don’t want to be involved in the case? Is that how it works?
      Court:       [T]his is your chance to make some argument about the motion
                   to dismiss that the U.S. Trustee has brought concerning the
                   adversary complaint that you have filed. So, you can respond
                   with affirmative statements and either say you agree that it’s
                   moot because of how the Court ruled earlier on the 2004 exam,
                   or you disagree, you think the U.S. Trustee ought to be a party,
                   or whatever your thoughts are on what you think the U.S.
                   Trustee’s role is. So, I’m not here to be your lawyer, ma’am. It’s
                   more to ask your position on what the U.S. Trustee has filed.
      J. Pansier: We’re just asking for clarification from the U.S. Trustee, your
                  honor.
      Court:       Well, I think you’ve had some time to do that before this noticed
                   hearing, so, do you have a position on the motion?

      G. Pansier: Your honor, is the Trustee on the phone?




3 This statement refers to the Court’s July 30, 2018 order granting the U.S. Trustee’s motion
to conduct a Rule 2004 examination of the debtors. See ECF Doc. No. 48. In granting that
motion, the Court overruled the debtors’ objection, in which they asserted that the U.S. Trustee
could not obtain documents or information about the Sheffield Crest Trust, based on their
theory that the U.S. Trustee was barred from revisiting or relitigating their real property
ownership interests due to res judicata and collateral estoppel.




             Case 18-22297-beh       Doc 111     Filed 08/05/19      Page 8 of 29
      Court:        Mr. Pansier, one of you can speak for the two of you in this
                    hearing, so I have a question for your wife.4

See Adv. No. 18-2129-beh, ECF Doc. No. 10 (audio at 14:50–19:15).
       A thoughtful and well-informed observer would not view this exchange to
reflect a “‘deep-seated and unequivocal antagonism that would render fair
judgment impossible.’” Matter of Huntington Commons Assocs., 21 F.3d 157,
159 (7th Cir. 1994) (quoting Liteky, 510 U.S. at 556). Rather, the Court’s
statements demonstrate, among other things, its effort to avoid providing legal
advice to pro se litigants, which itself could undermine the judge’s role as an
impartial decisionmaker. See Pliler v. Ford, 542 U.S. 225, 231–32 (2004)
(citing McKaskle v. Wiggins, 465 U.S. 168, 183–84 (1984) (“A defendant does
not have a constitutional right to receive personal instruction from the trial
judge on courtroom procedure” and “the Constitution [does not] require judges
to take over chores for a pro se defendant that would normally be attended to
by trained counsel as a matter of course.”)). At most, the Court’s comments
evidence “ordinary efforts at courtroom administration,” which “remain
immune” from partiality challenges.

       2.      Timing of the denial of the debtors’ motion to amend their
               complaint in Adv. No. 18-2129-beh
       On August 29, 2018—after the Court ruled that the U.S. Trustee was not
a defendant in Adv. No. 18-2129-beh—the debtors filed a motion for leave to
amend their complaint to add the U.S. Trustee as a defendant. Shortly


4 At the beginning of the August 16 hearing, after introductions were made and the Court

described the matters set for hearing, the Court stated that it would first consider the debtors’
motion for sanctions against the IRS, noting that it had read what the parties had filed but
would allow some brief comment. The Court then asked, “Mrs. Pansier, are you going to speak
for you and your husband?” Mrs. Pansier responded, “Yes, I am.” See Adv. No. 18-2129-beh,
ECF Doc. No. 10 (audio at 0:55–2:42). During other hearings in this case, the Court has
requested Mr. Pansier’s input and/or allowed him to make legal argument, see, e.g., ECF Doc.
No. 84 (audio of February 20, 2019 hearing, at 22:42–24:33); Adv. No. 18-2222, ECF Doc. No.
43 (audio of June 21, 2019 hearing, at 5:00–6:05); see also ECF Doc. No. 87, at 10 (recognizing
that “both debtors may make legal arguments, as their case essentially is a joint administration
of two Chapter 7 cases”). The Court’s conduct at the August 16 hearing could not be perceived
as causing any prejudice to the debtors (nor, as the debtors’ assert, did it impinge on any
“Sixth Amendment right to a hearing,” which applies only in criminal cases).




             Case 18-22297-beh       Doc 111     Filed 08/05/19      Page 9 of 29
thereafter, on August 31, the Court issued a decision and order denying the
motion, after concluding as a matter of law that allowing the debtors to amend
would be futile. See Adv. No. 18-2129-beh, ECF Doc. No. 19. The Court’s
decision was based solely on its consideration of the facts introduced in the
proceeding and the applicable law. The recusal motion does not point to any
specific findings or statements in that ruling which demonstrate a deep-seated
favoritism or antagonism that would make fair judgment impossible.
       The recusal motion suggests only that the Court’s issuance of its ruling
before waiting for the U.S. Trustee to respond to the debtors’ motion is evidence
of partiality or bias. A thoughtful and well-informed observer would not
consider a failure to provide the U.S. Trustee with an opportunity to weigh in on
the debtors’ motion as creating prejudice for the debtors.5

       3.     Denial of the IRS’ motion to conduct a Rule 2004 examination
              of the debtors
       On August 28, 2018, the United States, on behalf of the Internal Revenue
Service, filed a motion in Adv. No. 18-2129-beh, seeking to question the
debtors at a previously-scheduled September 12, 2018 Rule 2004
examination—which the Court had authorized the U.S. Trustee to conduct by
an order entered in the debtors’ main case. See Adv. No. 18-2129-beh, ECF
Doc. No. 14; Case No. 18-22297, ECF Doc. No. 48.
       In an August 29, 2018 order, the Court denied the United States’ request
to the extent it could be read as seeking authorization to conduct a separate
Rule 2004 examination. See Adv. No. 18-2129-beh, ECF Doc. No. 17, at 2


5 In its decision, the Court also noted that while “[t]he United States Trustee has not

yet responded to the debtors’ motion, . . . many of the arguments in the U.S. Trustee’s original
motion to dismiss are reflective of those the Court would expect to see in a response to the
present motion.” Advancing the timing of the decision on the debtors’ motion to amend also
preserved an existing discovery timetable by clarifying that the motion could not be used to
avoid or delay the debtors’ imminent September 12, 2018 Rule 2004 examination. See Adv.
No. 18-02129, ECF Doc. No. 19, at 1 (“The debtors seek leave to amend their adversary
complaint to add the United States Trustee as a defendant. They believe such an addition will
prevent the U.S. Trustee from proceeding to conduct a Rule 2004 examination that the Court
has approved and that is scheduled to take place in less than two weeks . . . .”).




            Case 18-22297-beh        Doc 111     Filed 08/05/19      Page 10 of 29
(“[T]o the extent the United States’ motion can be construed as a motion to
conduct its own Rule 2004 examination in lieu of discovery under the Federal
Rules of Civil Procedure, such a request is denied.”). The Court clarified that
discovery rules, rather than Rule 2004, applied to the United States’ request,
and that nothing in the Court’s order prevented the IRS from employing those
(more restrictive) rules, nor was Court permission required to do so. See id.
(“[N]othing in this order should be read to preclude counsel for the United
States from appearing at the previously-scheduled September 12, 2018
examination, or from seeking to question the debtors at the same time, through
the means afforded, and within the scope authorized, by the Federal Rules of
Civil Procedure. Leave of the Court is not necessary to do so.”) (citing Fed. R.
Civ. P. 30(a)(1)); see also Adv. No. 18-2129-beh, ECF Doc. No. 24, at 2
(describing the Court’s August 29, 2018 order as “clarif[ying] that the United
States was free to seek discovery in accordance with Bankruptcy Rule 7030—in
other words, nothing precluded the United States from issuing a notice of
deposition to the debtors and scheduling the deposition to be held in
conjunction with the U.S. Trustee’s Rule 2004 examination. Scheduling a
deposition of the debtors at the same time as the Rule 2004 examination would
save time and resources for all parties involved—particularly the debtors, who
would need to travel from Crivitz only once for the dual-purpose examination,
and who previously suggested scheduling difficulties due to Mr. Pansier’s
health.”).
      The recusal motion misapprehends the Court’s denial of the United
States’ Rule 2004 request as an order “convert[ing] the United States’ motion to
appear and question the debtors at the Rule 2004 Examination into a motion
allowing the government to question the Debtors within the scope authorized




             Case 18-22297-beh   Doc 111   Filed 08/05/19   Page 11 of 29
by the [sic] Fed. R. Civ. P. 30(a)(l),” and then granting that motion.6 The
debtors then claim that the Court’s “granting” of the motion before allowing the
debtors to respond is evidence of partiality or bias.
       A thoughtful and well-informed observer would regard the Court’s denial
of the United States’ motion as a legal determination based solely on
consideration of the facts introduced in the proceeding and the applicable law,
and not as a basis for recusal. A thoughtful and well-informed observer also
would not view the Court’s denial of the motion—a denial which was not
adverse to the debtors, even though issued before the debtors responded—as
demonstrating a deep-seated favoritism or antagonism that would make fair
judgment impossible.

       4.      Denial of the debtors’ motion to depose counsel for the IRS at
               the debtors’ Rule 2004 examination
       On September 6, 2018, the debtors filed a motion in Adv. No. 18-2129-
beh, seeking to question the U.S. Attorney at the previously-scheduled
September 12, 2018 Rule 2004 examination of the debtors. See Adv. No. 18-
2129-beh, ECF Doc. No. 22. In that motion, the debtors misconstrued the
Court’s August 29, 2018 order denying the IRS’s Rule 2004 request the same
way they do now, claiming that “[w]hen the Court granted the United States’
Motion before giving the Plaintiffs an opportunity to respond or object, this was
a clear and blatant violation of their due process rights.” Id. at 2.
       On September 19, 2018, the Court issued an order clarifying that it had
denied—not granted—the United States’ motion to conduct a Rule 2004
examination, and also denied the debtors’ request for the same reasons it
denied the United States’ Rule 2004 request. See Adv. No. 18-2129-beh, ECF




6 The Court previously advised the debtors that this description of its order is inaccurate. See
Adv. No. 18-2129-beh, ECF Doc. No. 24, at 2 (noting that “the Court denied the motion to the
extent it sought judicial action, and clarified that discovery rules applied and were available to
the United States”).




            Case 18-22297-beh        Doc 111      Filed 08/05/19      Page 12 of 29
Doc. No. 24 (also noting that the debtors had failed to show the propriety of
deposing the attorney for the United States, rather than the party itself).7
       The debtors’ recusal motion also faults the Court for (1) failing to act on
the debtors’ Rule 2004/discovery motion within 24 hours, as they claim the
Court did in denying the United States’ motion, and (2) failing to “address[] the
Debtors[’] due process concerns.” But denial of the debtors’ motion on
September 19, rather than on September 7, could not have prejudiced the
debtors. And no due process concerns were implicated by the Court denying
the United States’ motion (to the extent it sought judicial action) before waiting
for the debtors to respond.
       A thoughtful and well-informed observer would not view the Court’s
denial of the debtors’ motion to examine the U.S. Attorney—a legal
determination based solely on consideration of the facts introduced in the
proceeding and the applicable law—as demonstrating a deep-seated favoritism
or antagonism that would make fair judgment impossible.

       5.     Reason for the denial of the debtors’ motion for leave to
              amend their complaint in Adv. No. 18-2129-beh
       As noted above, on August 31, 2018, the Court denied the debtors’
motion for leave to amend their complaint in Adv. No. 18-2129-beh, to add the
U.S. Trustee as a defendant. The purpose of the proposed amendment was to
attempt to state a cause of action against the U.S. Trustee for injunctive relief,
to prevent the U.S. Trustee from “demanding records that the government
already has in its possession or threatening the Plaintiffs with possible
objections to discharge, dismissal of the case, or a 2004 Examination . . .
regarding the property at N6755 Loop Lake Road, Crivitz, Wisconsin.” Adv. No.
18-2129-beh, ECF Doc. No. 1, at 5 and ¶ 10.



7 As the United States notes in its response to the instant motion, “[d]eposing an opponent’s
attorney is a drastic measure. It not only creates a side-show and diverts attention from the
merits of the case, its use also has a strong potential for abuse.” M&R Amusements Corp. v.
Blair, 142 F.R.D. 304, 305 (N.D. Ill. 1992). ECF Doc. No. 104, at 4.




            Case 18-22297-beh       Doc 111     Filed 08/05/19      Page 13 of 29
      In their motion for recusal, the debtors continue to disagree with the
Court’s earlier rejection of their res judicata and collateral estoppel arguments.
The Court based its prior legal conclusion on a determination that an order
entered in the debtors’ previous bankruptcy case (Case No. 08-32400-svk, ECF
Doc. No 48) does not constitute a final determination on the merits and
therefore does not establish preclusively that documents related to the
Sheffield Crest Trust “do not suggest grounds for objecting to the [debtors’]
discharge.” As the Court explained, the only issue before the bankruptcy court
in the debtors’ prior case when it issued its March 24, 2009 order was whether
to extend the deadline for the Chapter 7 trustee to object to the debtors’
discharge—not whether there was, in fact, a basis to object to the debtors’
discharge by virtue of the trust documents or otherwise. To the extent the
debtors believe this Court’s conclusions as to res judicata and collateral
estoppel are “less than candid,” or otherwise in error, such disagreement was a
matter for an appeal, not a motion to recuse. The Court’s findings were based
on its impartial application of the facts before it to the applicable law, and a
thoughtful, well-informed observer would not view those findings and
conclusions to demonstrate a deep-seated favoritism or antagonism that would
make fair judgment impossible.

      6.     Denial of the debtors’ motion for leave to amend their
             complaint in Adv. No. 18-2129-beh based solely on the
             moving papers
      The recusal motion next takes issue with the Court’s denial of debtors’
motion to amend before conducting a trial on the merits:
      Before the trial on the merits in the adversary proceeding or even before
      a trial date has been set, in her [decision denying the debtors’ motion for
      leave to amend], Judge Hanan proceeded to argue and litigate the
      elements of res judicata and collateral estoppel for and in favor of the
      government and reached the conclusion that the filing of an amended
      complaint by the Plaintiffs would “be futile.” By her actions, the integrity
      and dignity of the judicial process has been seriously compromised, and
      seriously reflects a predisposition against the Plaintiffs as pro se litigants.
ECF Doc. No. 100, at 5.




           Case 18-22297-beh      Doc 111     Filed 08/05/19     Page 14 of 29
      Again, the debtors’ disagreement with the Court’s legal ruling was a
matter for appeal, not a motion to recuse. And no trial was necessary for the
Court to determine as a matter of law that an amended complaint could not
state a claim for relief; the very purpose of a dismissal with prejudice under
Rule 12(b)(6) is to avoid the time and expense of proceeding to a trial on a
meritless complaint. A thoughtful and well-informed observer would not
consider the Court’s adverse ruling on the motion to amend as establishing a
basis for disqualification in the circumstances.

      7.    Statements in the decision denying the debtors’ motion for
            leave to amend their complaint in Adv. No. 18-2129-beh,
            contrasted with the Court’s granting of the U.S. Trustee’s Rule
            2004 examination request
      Next, the recusal motion characterizes the Court’s order denying the
debtors’ motion for leave to amend as “faulting” them for submitting “fourteen
pages of legal authority and argument in this adversary proceeding, twenty-one
pages of such material in their main case, and innumerable pages in their prior
three bankruptcies and related adversaries.” The Court’s actual statement
taken from its order is reproduced below in full:
      The debtors also suggest that, because they are unrepresented, “the
      likelihood that the 2004 Examination will be used for an improper
      purpose to harass and intimidate them seems likely.” There is no basis
      for this conjecture. The debtors have chosen to proceed without retained
      counsel, but admit that Mrs. Pansier has a law degree, and is clearly
      capable of researching and drafting documents with legal support. To
      date, the debtors have submitted fourteen pages of legal authority and
      argument in this adversary proceeding, twenty-one pages of such
      material in their main case, and innumerable pages in their prior three
      bankruptcies and related adversaries. In light of the litigation history
      between these debtors and the taxing authorities, the Court cautioned all
      parties at the most recent hearing that it will not tolerate undue delay or
      discourtesy. See CM-ECF, Doc. No. 10 (audio of August 16, 2018
      hearing). The above insinuation is more of the same. The Court expects




           Case 18-22297-beh     Doc 111    Filed 08/05/19    Page 15 of 29
      the 2004 examination to proceed in a professional, cooperative, and
      expeditious manner.
Adv. No. 18-2129-beh, ECF Doc. No. 19, at 8–9. A thoughtful, well-informed
observer would not consider the Court’s actual reference to the debtors’ ability
to represent and advocate for themselves as a basis for judicial disqualification.
      The recusal motion continues: “At the same time, Judge Hanan is
allowing the United States Trustee to go back in time thirty-three years and
demand production of ‘all documents regarding the Sheffield Crest Trust
including a list of trustees and beneficiaries,’ documents that were previously
provided to the Trustee Larry Liebzeit in the Debtor’s [sic] previous
bankruptcy.” According to the debtors, “Judge Hanan’s Court does not provide
an equal playing field when it comes to pro se litigants who are entitled to a
‘Equal Justice Under The Law’ and a legal system that will treat them the same
as every person in order to obtain a fair result. Instead, Judge Hanan’s Court
is one that offends every notion of justice.”
      The movants seem to be claiming that the Court displayed partiality
within the meaning of section 455(a) by granting the U.S. Trustee’s Rule 2004
examination request, a decision the Court made based solely on the facts
learned in presiding over this case and its impartial application of those facts
to the applicable law. The debtors have offered no facts to meet their burden to
show that the Court would have ruled differently had they been represented, or
that the Court treats pro se litigants less favorably than represented litigants as
a matter of course. See Stoller, 374 B.R. at 622.

      8.    Statements made at the August 16, 2018 pretrial conference
            in Adv. No. 18-2129-beh, contrasted with the Court’s granting
            of the U.S. Trustee’s Rule 2004 examination request
      At the August 16 pretrial conference, the Court set a discovery schedule
concerning the debtors’ claims against the IRS and Wisconsin Department of
Revenue. The debtors’ complaint seeks a determination that the tax debts they
owe to the IRS for tax years 1995 through 2006 and 2014 (which total
$256,540.28, according to the IRS’s proof of claim) and the WDOR for tax years




           Case 18-22297-beh    Doc 111   Filed 08/05/19    Page 16 of 29
1995 through 2006 and 2014 (which total $265,562.43, according to the
WDOR’s proof of claim)8 are dischargeable under 11 U.S.C. § 523(a)(1). In
answering the complaint, the IRS denied that the debtors’ 1995 through 2006
federal income tax liabilities are dischargeable, due to the “debtors’ willful
attempt to evade or defeat payment of those taxes,” see § 523(a)(1)(C), and
denied that the debtors’ 2014 tax liabilities are dischargeable because their
2014 tax returns were not due more than three years prior to the petition date,
see § 507(a)(8). Adv. No. 18-2129-beh, ECF. Doc. No. 6. The WDOR, for its
part, admitted that, if the debtors receive a discharge, their personal liability
for taxes due for tax years 2002 through 2008 will be discharged, but denied
that the taxes due for tax years 1998, 1999, and 2014 (as well as 1991 and
1994, which are not mentioned in the complaint) are dischargeable. See Adv.
No. 18-2129-beh, ECF. Doc. No. 5.
       At the pretrial conference, the Court discussed setting a discovery
schedule with the parties as follows:
      Court:       It looks to me like . . . based on the defenses raised that there are
                   some factual issues, for instance, the willful evasion, and that there
                   may be some discovery needed. Am I wrong on that Ms. Phillips?
      L. Taylor-   No your honor, you’re not wrong on that.
      Phillips:
      Court:       Ok, how much time do you think would be required?
      L. Taylor-   I would say maybe 60 days, your honor.
      Phillips:
                                               ...
      Court:       OK, Mr. McNeilly, what about you?
      J. McNeilly: I’m not sure there is any discovery we need to do, but 60 days is fine
                   if there is.
      Court:       . . . And were you envisioning undertaking any discovery Mrs.
                   Pansier?



8 Although the debtors’ complaint refers to their WDOR tax liability for only tax years 1995

through 2006 and 2014, the WDOR filed a proof of claim for tax years 1991, 1994, 1998, 1999,
2001, 2002, 2003, 2005, 2006, 2008, 2014, and 2017, together totaling $480,251.39.




           Case 18-22297-beh       Doc 111    Filed 08/05/19     Page 17 of 29
     J. Pansier: Yes.

     Court:       What would that be?
     J. Pansier: Right off the top of my head, as far as the Wisconsin Department of
                 Revenue, they indicated in their answer that there were tax
                 warrants. We have never been served with a certified tax warrant
                 from the Department of Revenue. So that would be part of our
                 discovery.

     Court:       Anything else?
     J. Pansier: No, but I’m sure we can come up with something as far as the
                 Internal Revenue Service. It goes back to 1995, so it’s a little
                 complicated.
     Court:       Ok, well, I think 60 days will be enough.

     J. Pansier: Yes.
     L. Taylor-   Your honor . . . I would ask that the Court make it clear that . . .
     Phillips:    any discovery that Mrs. Pansier wants to serve on the United
                  States, that it’s relevant to the issue in this adversary proceeding
                  and not unload a bunch of irrelevant requests on the government,
                  because essentially this is the government’s burden and therefore it
                  probably should be little to no discovery coming from the Pansiers.
     Court:       I think that’s right and the Pansiers have decided to file this, so they
                  should have had a plan for whatever it is they need for their
                  complaint, so we aren’t going to drag this out, so 60 days. . . .
                                              ...
     J. Pansier: We object to the presumption right off the bat by Ms. Phillips that
                 we would be submitting overreaching discovery requests. That’s
                 unfair.
     Court:       I understand there is a long history of litigation between these
                  parties and there may not be the best of feelings between people, but
                  I expect the height of efficiency and focus and cooperation and
                  adherence to the Federal Rules. . . . And if there has to be any
                  motions to compel, I’m going to look at those very strictly, and we’re
                  going to move this along.

See Adv. No. 18-2129-beh, ECF Doc. No. 10 (audio at 39:26–45:00).
      The recusal motion faults the Court for (1) asking counsel for the IRS
and the WDOR if 60 days would be sufficient for discovery, while “neglect[ing]
to ask the Plaintiffs if this time period was adequate”; and (2) asking the




          Case 18-22297-beh        Doc 111   Filed 08/05/19     Page 18 of 29
debtors “what their plan for discovery was, commenting that because ‘they filed
the adversary proceeding, they should already have a plan,’” while choosing
“not to make the same inquiry of the Defendants.” These are semantics. As
the above exchange shows, the Court gave all parties an equal opportunity to
weigh in on the discovery schedule, and its statements and actions do not
show partiality for or against any party. See Liteky, 510 U.S. at 555–56
(ordinary efforts at courtroom administration not a basis for disqualification).
      The recusal motion also contrasts what it calls the Court’s “agree[ment]
with the U.S. Attorney that ‘there should be little or no discovery’” in the
adversary proceeding with its order authorizing the U.S. Trustee to conduct a
Rule 2004 examination of the debtors in the main case, which the debtors
describe as ordering “the Plaintiffs/Debtors to produce over 225 pages of
documents going back thirty-three (33) years and submit to a 6 1/2 hour
deposition by both the U.S. Trustee and the U.S. Attorney simultaneously.”
Considerations in granting a Rule 2004 request in a main bankruptcy case are
not the same as those in setting a discovery schedule in an adversary
proceeding. See, e.g., In re J.&R. Trucking, Inc., 431 B.R. 818, 821 (Bankr. N.D.
Ind. 2010) (“Unlike traditional discovery, which narrowly focuses on the issues
germane to the dispute, Rule 2004 has been rightly characterized as a ‘fishing
expedition.’ It is a broad-ranging inquiry into the debtor’s assets, liabilities,
financial affairs and anything else that might affect the administration of the
bankruptcy estate.”). A thoughtful and well-informed observer could not view
the Court’s statements at the hearing to engender “significant doubts that
justice would be served in this case with Judge Hanan presiding,” as the
movants claim.

      9.     The February 20, 2019 hearing and decision on the IRS’
             motion to lift the stay
      On December 3, 2018, the United States Internal Revenue Service moved
for relief from the automatic stay to reinstate its monthly collection of debtor
Gary Pansier’s pension income. ECF Doc. No. 66. The debtors objected for a




           Case 18-22297-beh    Doc 111    Filed 08/05/19   Page 19 of 29
number of reasons, including that the United States had failed to establish
both (1) the Court’s jurisdiction and (2) the United States’ standing to bring the
motion. Specifically, the debtors claimed that the motion was “defective due to
the fact that it does not provide a jurisdictional statement, and the United
States failed to file a notice of appearance in this case. Visibly absent from
their motion is a statement that the United States has . . . statutory authority
to represent the Internal Revenue Service.” ECF Doc. No. 72, at 10. The Court
held a telephonic hearing on the motion on February 20, 2019.
      The debtors’ recusal motion asserts that, during the February 20 hearing
(which the motion describes as being held on February 2), when the debtors
raised “this issue”—i.e., their challenge that the IRS’s motion “was defective
because the U.S. Attorney failed to file an appearance in the case and its
motion did not contain the required jurisdictional statement to show that the
Department of Justice had standing to represent the Internal Revenue Service
in this core proceeding”—“in lieu of requesting a response from the U.S.
Attorney on the matter, Judge Hanan once again answered for the government
and simply concluded that ‘I am not concerned about jurisdiction.’” ECF Doc.
No. 100, at 7.
      Reference to the fuller hearing audio provides useful context. The
following exchange occurred after the Court asked Mrs. Pansier why she
referenced In re Muller, 72 B.R. 280 (C.D. Ill. 1987), during oral argument on
the motion:
     J. Pansier: Well, it addresses the issue of jurisdiction. . . . The government
                 didn’t put in a jurisdictional statement at all in their motion.
     Court:      Ok, well as far as jurisdiction goes, determining whether a stay
                 should be in effect or lifted is a core matter for bankruptcy courts,
                 so I’m not concerned by your jurisdictional argument, so you can go
                 on with other parts of your arguments.

ECF Doc. No. 84 (audio of February 20, 2019 hearing, at 10:30–12:00). Later
at the hearing, Mr. Pansier raised the same argument:
     Court:      So at the start I asked Mrs. Pansier if she was going to speak for
                 both debtors and she said yes, but then somewhere in the middle




          Case 18-22297-beh      Doc 111    Filed 08/05/19    Page 20 of 29
                   Mr. Pansier wanted to say something so now I’m going to give you a
                   chance to say something briefly Mr. Pansier.
      G. Pansier: All I was saying is, [counsel for the Unites States] hasn’t proved
                  jurisdiction to . . . be in the court to represent the IRS, a foreign
                  corporation. And that’s all I’m saying. She hasn’t proved anything at
                  all in that area.
      Court:       Ok, thank you. I already ruled on that, several hearings ago, and
                   that stands.
      G. Pansier: I don’t know what your ruling is. You’re saying they don’t need
                  jurisdiction?
      Court:       . . . I already ruled that Ms. Taylor-Phillips can represent the IRS as
                   a lawyer for the U.S. Justice Department in this proceeding, and
                   that’s several hearings ago, when you raised that. 9



9 At the August 16, 2018 pretrial conference in Adv. No. 18-2129-beh, the Court found merit
to the IRS’s affirmative defense that the debtors improperly named the IRS as a defendant
(because the IRS cannot be sued in its own name, and therefore the United States is the proper
party defendant) and stated that it would order the docket and case caption to reflect that the
United States, rather than the Internal Revenue Service, was the proper defendant in the
action. When the Court asked Mrs. Pansier if that made sense, the following exchange ensued:
       J. Pansier: . . . The reason we filed it as to the Internal Revenue Service was because
       that’s the way the attorneys did it in our previous cases, and it was an issue that came
       up previously . . . under Chief Judge Shapiro at the time, and he did [ask] that the IRS
       [sic] present their authority to represent the IRS and we’d like to do so at this time.
       Court: I’m not quite sure—
       J. Pansier: There was no authority stated in their answer, as far as the United States
       on behalf of the Internal Revenue Service answering the allegations. . . . [I]n their
       answer they did not present their authority to represent the IRS.
       Court: . . . So what do you think ought to happen next, Mrs. Pansier?
       J. Pansier: We would like to be provided with the authority of the United States to
       represent the Internal Revenue Service in the adversary proceeding.
       Court: Because you don’t think the United States can represent the Internal Revenue
       Service?
       J. Pansier: We don’t know, that’s what we’re asking for.
       Court: Well you’d better file something in writing on that. Because I’m not dissatisfied
       at this point.
Adv. No. 18-2129, CM-ECF Doc. No. 10 (audio of August 16, 2018 hearing, at 36:36–39:22).
See also Gengler v. I.R.S., No. 10-CV-689, 2010 WL 5463314, at *1 (E.D. Wis. Dec. 29, 2010)
(“Where taxpayers are authorized to sue on matters arising out of IRS actions, the United
States is the proper party.”).




            Case 18-22297-beh       Doc 111     Filed 08/05/19      Page 21 of 29
      G. Pansier: Your Honor, are you making a decision that they represent, they
                  have jurisdiction? You’re going to put that on your lap? That’s fine.
                  But they have to prove it. And you know it and I know it and they
                  know it.
      Court:        Thank you, sir.

      G. Pansier: So if you want to take it [and] put it on your lap, go for it.
      Court:        That’s the only point you’re making, right?
      G. Pansier: Well, I think it’s pretty big. If you want to throw it in the gutter, go
                  ahead. 10

Id. (audio at 22:42–24:33).
       A thoughtful and well-informed observer would view the Court’s
statements, taken in their proper context, neither as demonstrating that the
Court “isn’t concerned” about jurisdiction, nor showing a deep-seated and
unequivocal antagonism that would render fair judgment impossible. Instead,
such a neutral observer would view the statements plainly to reflect the Court’s
legal rulings that it had jurisdiction to consider the matter before it and that
the United States Attorney was legally authorized to represent the Internal
Revenue Service and had standing to move for relief from stay.

       10.     Ordering the Debtors to respond to relevant discovery requests
               in Adversary No. 18-2222-beh
       On October 12, 2018, the United States Trustee commenced Adversary
No. 18-2222-beh, Layng. v. Pansier et al., seeking to deny the debtors’




10 Mr. Pansier’s lack of respect during this telephone hearing, demonstrated in part by the

comments above, prompted the Court to require the debtors to appear at future hearings on
contested matters in person. In their motion to recuse, the debtors assert that the Court
should have made this in-person-appearance requirement applicable to all parties, not just the
Pansiers. ECF Doc. No. 100, at 11 n.6 (“It should be noted that during the hearing on the
United States Motion to Lift the Automatic Stay, Judge Hanan made the claim that the Debtors
acted with disrespect toward the Court and ordered them (and no other parties) to appear in
person at all future hearings; however, a judge is held to a higher standard to respect the rule
of law and her professional responsibility to treat all litigants equally.”). A thoughtful and well-
informed observer would not view the lack of an in-person requirement for other parties—
parties who did not demonstrate a lack of decorum before the Court—to be “unequal”
treatment.




             Case 18-22297-beh        Doc 111     Filed 08/05/19       Page 22 of 29
discharges for concealment of property and false oaths, among other things.
Discovery commenced in early 2019 and discovery disputes eventually ensued.
       On June 21, 2019, the Court held a hearing on two of those disputes—
the U.S. Trustee’s motion to compel the debtors to respond to 15
interrogatories and 18 document requests, and the debtors’ motion to compel
the U.S. Trustee to respond to 35 of their interrogatories. See Adv. No. 18-
2222-beh, ECF Doc. No. 43 (audio of June 21, 2019 hearing). At that hearing,
the Court spent almost three hours going through each disputed discovery
request and then issued a ruling on the record, requiring the debtors to
respond to the majority of the U.S. Trustee’s discovery requests to which they
had objected. The Court also denied the debtors’ motion to compel. The
Court’s ruling was based on the Court’s consideration of the facts and
arguments presented by the parties, as applied to the relevant law.
       In their motion for recusal, the debtors disagree with the outcome of that
hearing and the Court’s legal determinations regarding discovery, contending:
       For fourteen months, Judge Hanan has shown a great deal of bias
       toward the Debtors by allowing the Office of the United States Trustee to
       abuse the discovery process in their adversary proceeding. To date, the
       Trustee has been provided with over 600 documents, none of which
       consist of any evidence of any undisclosed assets. The Court continues to
       protect the United States Trustee to the detriment of the Debtors by
       ordering them to answer the same interrogatories that have were
       answered previously, producing documents that have no relevance to
       their personal assets, and ignoring the Debtor’s [sic] sworn statements
       that appear in the record of the case.
ECF Doc. No. 100, at 7.11
       A thoughtful and well-informed observer would not view the Court’s law-
and fact-based ruling, while adverse to the debtors, as judicial conduct that
displays deep-seated and unequivocal antagonism that would render fair
judgment impossible.


11 Despite the amount of disclosure the debtors claim to have made, it was not until the June

21, 2019 hearing that the debtors first clarified there are not one, but two, Fly Slow trusts—
which necessitated the U.S. Trustee to amend to his discovery requests to apply specifically to
both trusts.




            Case 18-22297-beh        Doc 111     Filed 08/05/19     Page 23 of 29
       11.    Disagreement with the Court’s discovery rulings at the June
              21, 2019 hearing
       The next contention in the recusal motion is similar to the last. The
debtors first take issue with the Court’s discovery rulings at the June 21
hearing—specifically, the Court’s rejection of their legal arguments as lacking
merit. They frame their allegation at id. pp. 7–8 (“[W]hen the Debtors brought
to the attention of the Court that the Trustee failed to state how their discovery
requests were relevant to their complaint and failed to provide evidence of a
substantial need for the information in order to prepare their case, as required
in a motion to compel, their argument was met with deaf ears as if the Debtors
were not even present in the court room.”). The motion then asserts that the
reason for the Court’s adverse decisions is the debtors’ pro se status, rather
than a lack of legal merit:
       The Debtors doubt this would have happened if they were represented by
       counsel, nor would the ongoing abuse of discovery be allowed if they
       were not self represented. Judge Hanan’s unnecessarily demeaning and
       confrontational attitude toward them calls for her immediate
       disqualification pursuant to her Oath of Professional Responsibility and
       28 U.S.C. §455(a) because pro se litigants clearly do not receive equal
       justice in her court room.

Id. at 8.
       The debtors’ recusal motion cites no specific facts to support the claim
that the Court has displayed an “unnecessarily demeaning and confrontational
attitude toward them,” other than the out-of-context statements this decision
discussed above. See supra, sections B.1 (at 7–9), B.7 (at 15–16), B.8 (at 17–
19), and B.9 (at 20–22). The motion’s claim of partiality against pro se litigants
is supported only with speculation, e.g., “[d]ebtors doubt this would have
happened . . . .”12 Moreover, the Court’s ruling at the June 21, 2019 hearing


12 In fact, at the June 21, 2019 discovery hearing, the Court allowed the debtors additional
time to provide evidence in support of their assertions that certain discovery requests by the
U.S. Trustee were duplicative. See Adv. No. 18-2222-beh, ECF Doc. No. 47, at n.3 (“The Court
directed the Defendants to provide documents in support of their objections to document
requests 2, 3, 4, 6, and 19 (on the basis that the request was asked and answered at the Rule
2004 examination) no later than June 28, 2019.”).




             Case 18-22297-beh      Doc 111     Filed 08/05/19     Page 24 of 29
was supported with specific findings as to the relevance of each of the U.S.
Trustee’s discovery requests to which the Court ordered the debtors to respond.
See, e.g., Adv. No. 18-2222-beh, ECF Doc. No. 43 (audio of June 21, 2019
hearing, at 39:20–42:07) (the Court providing its rationale for finding the U.S.
Trustee’s interrogatory numbers 15, 16, and 17 relevant and requiring further
response).
      The recusal motion adds: “At the end of the [June 21, 2019] hearing
when the Debtors informed Judge Hanan during the hearing that they would
be filing a motion asking for her recusal; she did not object.” This statement is
true. The Court’s response to Mr. Pansier was, “I’ll read what you have to say.”
Adv. No. 18-2222-beh, ECF Doc. No. 43 (audio at 2:57:10-2:57:12).
      A thoughtful and well-informed observer would conclude that the Court’s
rulings at the June 21, 2019 discovery hearing were based on the facts and law
(and a willingness to read any further law submitted), do not evidence a deep-
seated and unequivocal antagonism that would render fair judgment
impossible, and so do not establish a basis for disqualification.

      12.     Speculation about ex parte communications
      The final ground raised in the motion to recuse, although not supported
by affidavit or other evidence, concerns alleged ex parte communications. The
debtors’ motion states:
      [A]t the hearing on June 21, 2019, the Debtors believe there was ex parte
      communication between Judge Hanan and Attorney Laura D. Steele
      representing the United States Trustee which is a violation of the Model
      Code of Judicial Conduct, Canon 3(B)(7). Ms. Steele did not enter the
      courtroom through the main entrance and it appears that Ms. Steele
      entered the courtroom through the judge’s chambers. When the Debtors
      asked Ms. Steele if she and the judge traveled together from Milwaukee,
      she refused to answer.

ECF Doc. No. 100, at 8–9.
      In response, counsel for the U.S. Trustee objects and characterizes the
movants’ assertions as untrue and lacking any good faith basis in fact. The
Court agrees—the movants’ beliefs and premises as to ex parte communication




             Case 18-22297-beh   Doc 111   Filed 08/05/19    Page 25 of 29
by the Court are wholly false. Litigants should not proffer speculative,
provocative statements “with the apparent goal of creating controversy, baiting
the Court and fabricating issues for possible appeal.” In re Olsen, 358 B.R.
609, 624 (Bankr. S.D.N.Y. 2007).
      Counsel for the U.S. Trustee also asserts that such allegations—i.e.,
“[t]he Debtors’ willingness to set forth such foundationless hyperbole”—are
sanctionable under Bankruptcy Rule 9011. ECF Doc. No. 104, at 7. Beyond
objecting to the present motion, if the U.S. Trustee wishes to seek sanctions for
what he views to be frivolous or scandalous conduct, the better approach is to
file a motion specifically under Rule 9011, with proper notice and opportunity
for response.
      The motion to recuse adds a second alleged example of ex parte
communication:
      Additional ex parte communication occurred when Ms. Steele apparently
      conferred with Judge Hanan concerning the scheduling of the next
      hearing. The Debtors received a letter from Ms. Steele on July 6, 2019
      informing them that “the Court has set a telephone status conference on
      July 11, 2019,” even though as of this writing, the Debtors have not
      received the formal notice from the Court that a conference had been
      scheduled.

ECF. Doc. No. 100, at 9. As counsel for the U.S. Trustee notes in her objection,
obtaining a hearing date for a future status conference was “a procedure that
was discussed in open court at the June 21, 2019 hearing.” ECF Doc. No. 104,
at 7. That discussion took place with both debtors present. In any event,
calling the Court’s chambers staff to obtain a hearing date for a matter is
permissible. The Court’s own Local Rules require parties to call the Court staff
to obtain hearing dates for certain matters. See Local Rules 9013.2(a);
9013.3(a).
      A thoughtful and well-informed observer would conclude that there is no
evidence that the Court engaged in any ex parte communications with counsel
for the U.S. Trustee on the day of the motion to compel hearing, and that a
phone call to chambers staff to obtain a hearing date is routine, permissible




             Case 18-22297-beh   Doc 111   Filed 08/05/19   Page 26 of 29
contact provided by our district’s Local Rules—rules publicly available on the
Court’s website—and not a basis for disqualification.

                                         CONCLUSION
       The motion to recuse fails to establish any objective basis for concluding
that a reasonable person would perceive a significant risk that this Court will
resolve matters regarding these debtors on any basis other than the merits.
The motion includes multiple statements out of context, misstatement of the
law, hyperbole and speculation. No doubt these debtors have been
disappointed when the Court has concluded that the law and the facts require
a decision adverse to them. Appeal was an available remedy to challenge legal
rulings; they have invoked that remedy but once over 11 adverse rulings and
orders.13 Their motion omits those rulings or orders of the Court that were
favorable to the debtors, but given this already-lengthy decision, those need not
be described in any detail.14 The debtors’ motion—a one-sided telling of the
procedural history of this case and the related adversary proceedings—
“focus[es] on only one aspect of the story,” In re Sherwin-Williams Co., 607 F.3d
474, 477 (7th Cir. 2010). Such a single-faceted prism eclipses what should be
a “well-informed” review based on all of the surrounding facts and
circumstances, see Hook v. McDade, 89 F.3d 350, 354 (7th Cir. 1996).


13 The Court has issued 11 interlocutory and final orders over the debtors’ objections (or
otherwise adverse to them) in this case and the related adversary proceedings: ECF Doc. No. 47
(extending the deadline for the U.S. Trustee and Chapter 7 trustee to file an action under
707(b) or 727); Doc. No. 48 (granting U.S. Trustee’s Rule 2004 request); Doc. No. 60 (denying
debtors’ motion for sanctions against the IRS); Doc. Nos. 85 and 87 (granting the United States’
motion to lift the stay); Doc. No. 93 (granting, only in part, debtors’ motion for reconsideration);
Doc. No. 98 (confirming termination of stay as to ACAR Leasing); Adv. No. 18-2129, ECF Doc.
Nos. 9 and 13 (granting declaratory relief to the U.S. Trustee); Doc. No. 19 (denying debtors’
motion for leave to amend); Doc. No. 24 (denying debtors’ request to question counsel for the
IRS); Adv. No. 18-2222, ECF Doc. No. 32 (denying debtors’ motion for a protective order); and
Doc. No 47 (granting U.S. Trustee’s motion to compel, denying debtors’ motion to compel).
14 See, e.g., ECF Doc No. 93 (granting in part debtors’ request for reconsideration); Adv. No.

18-2129, ECF Doc. No. 17 (denying IRS request for Rule 2004 exam); Adv. No. 18-2222, ECF
Doc. No. 47, at n.3 (noting that, at the June 21, 2019 discovery hearing, the Court allowed the
debtors additional time to provide evidence in support of their assertions that certain discovery
requests were duplicative requests).




            Case 18-22297-beh         Doc 111     Filed 08/05/19       Page 27 of 29
      Precedent is clear that adverse rulings do not constitute a basis for
recusal unless they display a deep-seated favoritism or antagonism that would
make fair judgment impossible. As set out above, the Court’s rulings in this
case and the related adversary proceedings were not so unfavorable that fair
judgment appears impossible. Nor were the Court’s statements in its rulings or
during the various hearings described above so extraordinary that they would
lead a reasonable person, knowing all the facts and context, to believe that the
assigned judge has formed an opinion so extreme that fair judgment appears
impossible, or that the judge is unduly biased against the movants.
      The Court is mindful that “‘a federal judge has a duty to sit where not
disqualified which is equally as strong as the duty not to sit where
disqualified.’” In re Stoller, 374 B.R. 618, 621 (Bankr. N.D. Ill. 2007) (quoting
Laird v. Tatum, 409 U.S. 824, 837 (1972)). Granting the debtors’ motion in
these circumstances would set a dangerous precedent, not just in this case. To
interpret the recusal statute as loosely as the debtors urge would create a
system where unhappy litigants could demand recusal by any judge who
issues one or more adverse rulings or otherwise disagrees with a litigant’s
(meritless) legal theories. “The Court is charged with the responsibility of
making independent rulings based on its consideration of the applicable facts
and law. No litigant has the right to shop for a judge that he thinks may be
more sympathetic to his cause or more favorably disposed to his arguments,
nor does any litigant have the right to misuse for short-term tactical advantage
recusal statutes that are meant to assure the public that the federal judiciary
is impartial.” In re Olsen, 358 B.R. at 625 (citing Ex parte American Steel Barrel
Co., 230 U.S. 35, 44 (1913) (recusal statute “was never intended to enable a
discontented litigant to oust a judge because of adverse rulings made . . . .”).




          Case 18-22297-beh     Doc 111   Filed 08/05/19   Page 28 of 29
                                   ORDER
      For the foregoing reasons, IT IS HEREBY ORDERED that the debtors’
motion to recuse or disqualify the presiding judge is DENIED.


Dated: August 5, 2019




          Case 18-22297-beh   Doc 111   Filed 08/05/19   Page 29 of 29
